DETAILED ACTION
Claims 1, 3-5, 10-17 and 39-41 are currently pending. Claims 1, 3, 4, and 10-17 are maintained in rejection despite Applicant’s amendments/arguments filed 08/11/22. Claim 5 is indicated as having allowable subject matter. New claims 39-41 are allowed. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 10-14, 16-20 and 31-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kernwein (US 2009/0216395 A1).
Referring to Claim 1: Kernwein discloses a method comprising: 
wirelessly receiving an indication of whether a route (R) crossing (12) is clear for passage of a vehicle through the route crossing, the indication communicated from at least one wireless portable transmitter (46) carried by at least one human flagger positioned proximate the route crossing to a wireless wayside transceiver (30) and then communicated (via central system 34) to a wireless vehicle receiver of the vehicle (TR) via the wireless wayside (30); and 
receiving the indication by the vehicle receiver from the at least one wireless portable transmitter via the wayside transceiver (Para. [0047]) (Fig. 5). 

Referring to Claim 3: Kernwein discloses a method, further comprising: 
determining whether the vehicle (TR) can safely travel through the route crossing (12) using a vehicle controller based on the indication received by the wireless vehicle receiver from the at least one wireless portable transmitter (46) (Para. [0048]) (Fig. 5).

Referring to Claim 4: Kernwein discloses a method, further comprising: 
operating the vehicle (TR) based on determining whether the vehicle can safely travel through the route crossing (12) (Para. [0048]) (Fig. 5). 
 
Referring to Claim 10: Kernwein discloses a method, wherein the indication (24) is based on a manual input to a contact of the at least one wireless portable transmitter (46) (Para. [0047] and [0049]). 

Referring to Claim 11: Kernwein discloses a method, further comprising: 
controlling a speed of the vehicle (TR) through the route crossing (12) based on coordinates (provided via GPS positioning system 14) (Para. [0024]) of the vehicle and the wireless wayside transceiver (30) used to track movement of the vehicle toward the wireless wayside transceiver (Para. [0038]). 

Referring to Claim 12: Kernwein discloses a method comprising: 
receiving, by a wireless receiver (32) of a vehicle (Fig. 2) via a wireless wayside transceiver (30) located at a route crossing (12), the data (24) that is wirelessly transmitted from one or more portable wireless transmitters (46) carried by one or more human flaggers disposed at the route crossing to the wireless wayside transceiver, the data indicating that the route crossing is clear for passage of the vehicle through the route crossing (Para. [0046-47]) (Fig. 5); 
determining, by a controller of the vehicle based on the data that is received, whether the vehicle is safe to travel through the route crossing (Para. [0048]); and 
controlling the vehicle to travel through the route crossing responsive to determining that it is safe for the vehicle to travel through the route crossing, or not travel through the route crossing responsive to determining that it is not safe for the vehicle to travel through the route crossing (Para. [0038]). 

Referring to Claim 13: Kernwein discloses a method, wherein the data (24) includes an indication of a presence of the one or more human flaggers of the one or more portable wireless transmitters (46) (Para. [0046-47]) (Fig. 5). 

Referring to Claim 14: Kernwein discloses a method, wherein the vehicle (TR) is controlled to travel through the route crossing (12) at a rated speed responsive to the wireless receiver of the vehicle receiving the data (24) from two or more of the one or more portable wireless transmitters (46) positioned proximate the route crossing via the wireless wayside transceiver (30) (Para. [0006] and [0046-47]). 

Referring to Claim 16: Kernwein discloses a method, wherein the vehicle (TR) is controlled to travel through the route crossing (12) at slower than a rated speed responsive to the wireless receiver of the vehicle receiving the data (24) via the wireless wayside transceiver (30) from only one of the one or more portable wireless transmitters (46) positioned proximate the route crossing (Para. [0006] and [0038]) (Fig. 5). 

Referring to Claim 17: Kernwein discloses a method, wherein the vehicle (TR) traveling through the route crossing (12) at slower than the rated speed includes the vehicle traveling through the route crossing at no faster than twenty-five kilometers per hour (“15 mph” equivalent to 24.14 kilometers per hour) (Para. [0006]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kernwein in view of Denny et al. (US 2017/0320507 A1).
Referring to Claim 15: Kernwein does not specifically teach that the data transmitted by the one or more portable wireless transmitters includes one or more unique identifiers of the one or more portable wireless transmitters. However, Denny teaches a roadway worker safety system and methods of warning, wherein each of the one or more wireless transmitters (115, 116, 117) (Fig. 1) includes a unique identifier (Para. [0049]), and the data transmitted by each of the one or more wireless transmitters includes the unique identifier (Para. [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kernwein to include a unique identifier on each worker’s personal device, as taught by Denny, in order to give the train operator additional information regarding the workers in the area and enhance the overall safety of the system.

Allowable Subject Matter
Claims 39-41 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding amended claim 5, Kernwein fails to teach “operating the vehicle to travel through the route crossing slower than a rated speed responsive to determining that the indication is wirelessly received from (b) the first wireless portable transmitter but not the second wireless portable transmitter via the wireless wayside transceiver.” This amendment finds support in at least Para. [0023]. Instead, Kernwein teaches that “when such a flagging arrangement is in place for both sides of the crossing, the train may operate and proceed through the grade crossing at a normal speed. However, if flagging is only available for one side of the crossing (or on neither side), the train is only permitted to move through the grade crossing at a restricted speed, e.g., 15 mph,” (emphasis added) (Para. [0006]). I.e., Kernwein teaches travelling at the slower than rated speed if there is only one flagger available but does not teach a recognition of the condition where there is a second flagger but the second flagger doesn’t transmit the clear indication, and subsequently, Kernwein does not teach traveling at a slower speed due to this recognized condition. The Examiner finds no obvious reason to modify Kernwein to travel at slower than the rated speed if only one of the “flaggers” or wireless portable transmitters transmits a clear indication and not the other. Such a modification would require an improper degree of hindsight reasoning.
Regarding new claim 39 and depending claims 40 and 41, claim 39 is allowed for substantially the same reasons as set forth above regarding claim 5. I.e., Kernwein teaches travelling up to a threshold speed if there is only one flagger available but does not teach a recognition of the condition where there is a second flagger but the second flagger doesn’t transmit the clear indication, and subsequently, Kernwein does not teach traveling up to a slower second threshold speed due to this recognized condition. The Examiner finds no obvious reason to modify Kernwein to travel at slower than the rated speed if only one of the “flaggers” or wireless portable transmitters transmits a clear indication and not the other. Such a modification would require an improper degree of hindsight reasoning.

Response to Arguments
Applicant argues that Kernwein fails to teach amended claim 1 because Kernwein’s wayside transceiver unit 30 does not receive anything from a portable transmitter and then send to a vehicle. The Examiner responds that Kernwein does teach this limitation in Para. [0047] as follows, “Specifically, the feature data 24 directed to the secondary implemented safety action 46 may be communicated from the "flagger" to the wayside transceiver unit 30, which may provide the information to the central system 34. The central system 34 updates the central database 36, and provides updated and appropriate information to the train TR for dynamic and accurate modification of the database 16 on board the train TR.” The fact that central system 34 acts as an intermediary between the wayside transceiver unit 30 and the train TR does not preclude Kernwein from being reasonably interpreted as sending the clear indication data 24 from the flagger 46 to the wayside transceiver unit 30 and then to the train TR.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617